Citation Nr: 1526921	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  15-01 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for scarlet fever.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for heart problems claimed as atrial fibrillation and valve replacement.  

3.  Entitlement to service connection for epilepsy secondary to scarlet fever.


REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from February 1945 to July 1946. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).

In April 2015, the Veteran testified at a videoconference hearing before the undersigned.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A July 2010 Board decision denied service connection for scarlet fever and atrial fibrillation; the Veteran did not appeal that decision and it is final.
 
2.  Evidence received since July 2010 is cumulative or redundant of the evidence previously of record or does not relate to an unestablished fact necessary to substantiate either the claim for service connection for scarlet fever or a heart disorder, claimed as atrial fibrillation.
3.  Prior to the promulgation of a decision by the Board, the Veteran withdrew from appellate review his claim for service connection for epilepsy.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen a claim of entitlement to service connection for scarlet fever.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(c) (2014).

2.  New and material evidence has not been received to reopen a claim of entitlement to service connection for a heart disorder claimed as atrial fibrillation and valve replacement.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(c) (2014).

3.  The criteria for withdrawal of the claim of entitlement to service connection for epilepsy have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2014).  Here, compliant pre-adjudication VCAA notice was provided in February 2012 and August 2013.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

Concerning the duty to assist, the record includes service treatment records and post service treatment records.  The Veteran has not identified any sources of outstanding relevant treatment records.  Additionally, VA examinations and a VHA opinion conducted in conjunction with prior claims are of record.  The Veteran has not been afforded a VA medical examination during the course of the appeal; however, such is not required until the claim is reopened.  38 U.S.C.A. § 5103A(d); Woehlaert v. Nicholson, 21 Vet. App. 456, 463 (2007).

The Veteran was afforded a hearing before the undersigned in April 2015 during which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing explain the issue and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues and the Veteran testified as to his physical condition prior to service, the events in service, his symptomatology and treatment history.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claims, to specifically include what evidence is necessary to reopen the current claims on appeal, and the Veteran testified as to those elements.  As such, the Board finds that there is no prejudice to the Veteran in deciding this case and that no further action pursuant to Bryant is necessary.

The Board finds that there is no indication in the record that any additional existing evidence relevant to the issues to be decided herein is available and not part of the claims file.  Therefore, the Board will proceed to the merits of the Veteran's appeal.



II.  New and Material Evidence

The Veteran's claims of entitlement to service connection for scarlet fever and atrial fibrillation were initially denied by way of an August 2007 rating decision.  The Veteran appealed the denials to the Board, which denied the claims in a July 2010 decision.  The Veteran did not appeal the July 2010 Board decision and it became final.  See 38 C.F.R. § 20.1100 (2014).

Generally, if a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) .

"New and material evidence" can be construed as that which would contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's disability or injury, even when it would not be enough to convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist.  Id. 

VA must review all of the evidence submitted since the last final rating decision to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Initially, the Board finds that the Veteran's current February 2012 claim for "heart problems" and "valve replacement" is essentially an application to reopen a prior claim denied by the RO in August 2007 and the Board in July 2010, and not simply a new claim.  In this regard, while the Veteran's initial May 2007 claim was specifically for atrial fibrillation, the Veteran submitted in support of that claim medical literature pertaining to heart valve problems and a private opinion discussing mitral and aortic insufficiency and valve replacement.  Additionally, the August 2007 rating decision denying that claim discussed the evidence pertaining to heart valve problems, and in subsequent statements dated in January 2008 and May 2008 related to his appeal of that specific August 2007 RO denial, the Veteran specifically discussed high blood pressure and heart disease.  In support of his current claim for heart problems, the Veteran continues to submit lay statements, testimony, and medical literature pertaining valve replacement, atrial fibrillation, high blood pressure, and heart problems generally.  He has not presented a different factual basis for his claim, but rather continues to assert that his current heart problems generally are the result of scarlet fever causing elevated blood pressure in service. 

Thus, based on the foregoing, the Board finds that the current February 2012 heart claim is an application to reopen his previously denied claim for atrial fibrillation, and finds that new and material evidence is required.  Boggs v. Peake, 520 F.3d 1330, 1335-36 (Fed. Cir. 2008); Velez v. Shinseki, 23 Vet. App. 199, 204 (2009).

Next, upon review of the record, the Board finds that new and material evidence has not been received to reopen the claims of service connection for scarlet fever and atrial fibrillation, also claimed as heart problems and valve replacement.

In this case, the evidence considered at the time of the July 2010 Board decision included service treatment records, private treatment records, lay statements, medical literature relating to scarlet fever and residuals thereof, medical literature relating to various heart disorders, a private positive medical opinion, a VA examination report and opinion, and a VHA opinion.  Service connection for scarlet fever was denied in that Board decision because there was no evidence showing that the Veteran had any current residuals attributable to the scarlet fever for which he was treated in service.  Service connection for atrial fibrillation was denied because there was no evidence that the current heart condition occurred in or was caused by the Veteran's active military service, to include scarlet fever therein. 

The relevant evidence received since the prior final denial includes private treatment records, written statements, hearing testimony, and an internet articles pertaining to scarlet fever.  Although all of that evidence is new, none of it is material.  The medical evidence does not contain a diagnosis of scarlet fever or any current residual disability from in-service scarlet fever.  Nor does it contain any medical opinions relating any currently-diagnosed condition to scarlet fever in service, to include any heart disease, valve replacement, or atrial fibrillation.  Similarly, while written statements from the Veteran reference the impact of scarlet fever in service on his "future health," including "future physical problems," he does not specify any current disability related to scarlet fever.

The newly submitted medical literature - namely an internet article from the Mayo Clinic on scarlet fever - also does not provide any evidence of current scarlet fever residuals or a link between any current disability and scarlet fever in service.  While the article mentions potential residuals from untreated scarlet fever and rheumatic fever (neither of which apply in this case), the article does not evidence that the Veteran has any of those current residuals.  Furthermore, the article is essentially cumulative of previous internet articles, medical literature, and statements submitted by the Veteran pertaining to potential residuals of scarlet fever in support of his previously denied claim for service connection for scarlet fever (including hearing loss, bone problems, pneumonia, heart, and skin problems).  The articles do not evidence a current disability or a nexus between any current disability and scarlet fever in service.  To the extent that the article submitted by the Veteran does discuss heart problems in relation to scarlet fever, it specifies that the heart is affected when scarlet fever leads to rheumatic fever, which has not been shown nor asserted in this case.  Thus, it is not probative of a link between scarlet fever, alone, and heart problems.

Turning to the hearing testimony, although the Veteran discussed his physical state following service and, in relation to scarlet fever residuals, "the resulting items," "diseases," and heart symptoms that he attributed to scarlet fever, his testimony does not relate to an unestablished fact necessary to substantiate his claim; namely, the presence of a current diagnosis of scarlet fever or residuals thereof, or a causal link between service and a currently diagnosed disability.  Indeed, other than his heart problems, which are a separate claim, the Veteran did not specifically identify any current residual disability that he relates to scarlet fever in service.  Further, pertaining to the heart disability claim, he did not provide any testimony regarding a nexus between scarlet fever in service and his current heart problems.

To the extent that in his February 2012 statement the Veteran did claim bladder cancer, hearing loss, and skin cancer as residuals of his scarlet fever, those claims were also denied by the August 2013 rating decision on appeal, and the Veteran did not appeal those denials.  

In short, the evidence submitted since the prior final denials does not relate to the bases of those denials, to include a current residual disability from scarlet fever or a positive nexus between the Veteran's current heart problems and scarlet fever in service.  Nor does the evidence, when considered with all of the evidence of record, give rise to VA's duty to assist by providing a new examination.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  As such, the requirements of 38 C.F.R. § 3.156(a) have not been met, and the previously denied claims for service connection for scarlet fever and a heart disability are not reopened.  Thus, the appeal is denied. 

As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen the finally disallowed claims, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

III. Withdrawal of Appeal

The Veteran indicated during his April 2015 hearing, prior to the promulgation of a Board decision, that he wished to withdraw his appeal of the issue of entitlement to service connection for epilepsy.  Under 38 C.F.R. § 20.204, an appeal may be withdrawn on the record during a hearing or in writing at any time before the Board promulgates a decision.  Thus, the Board finds that the criteria for withdrawal of the Veteran's claim of entitlement to service connection for epilepsy have been met.  38 C.F.R. § 20.204 (2014).

 As the claim for service connection for epilepsy has been withdrawn by the Veteran, there remain no allegations of errors of fact or law for appellate consideration.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Accordingly, the Board concludes that it does not have jurisdiction to review the appeal as to the issue of entitlement to service connection for epilepsy, and it is dismissed.  38 U.S.C.A. § 7105(d)(5) (West 2014).


ORDER

As new and material evidence has not been received, the claim of entitlement to service connection for scarlet fever is not reopened, and the benefit sought on appeal is denied.

As new and material evidence has not been received, the claim of entitlement to service connection for a heart disability, to include atrial fibrillation and valve replacement, is not reopened, and the benefit sought on appeal is denied.

The appeal on the issue of entitlement to service connection for epilepsy is dismissed.
______________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


